                Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 1 of 28



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------       X
 ANDREW BALINT,                                                :
                                                               :        COMPLAINT
                                    Plaintiff,                 :
                   -against-                                   :         ___ -cv- 6521
                                                                         21       ____
                                                               :
 LEEWOOD GOLF CLUB, INC.                                       :    Jury Trial Demanded
                                                               :
                                Defendants.                    :
 -------------------------------------------------------       X

        Plaintiff, Andrew Balint, by his attorneys, the Law Offices of Russell E. Adler PLLC, for

his Complaint against Defendant, Leewood Golf Club, Inc. (“LGC” or “Defendant”), alleges as

follows:
                                      NATURE OF THE ACTION

           1.       This is an action for disability discrimination and retaliation under the Americans

 with Disabilities Act and New York State Human Rights Law. Plaintiff, the former Assistant

 General Manager of Defendant, Leewood Golf Club, has type 1 diabetes and asthma, both of

 which placed him at risk of severe illness or death if he contracted Covid-19. LGC knew of Mr.

 Balint’s condition, yet terminated him after he initially requested an accommodation. After he

 retained counsel, LGC reinstated Mr. Balint. One week after his reinstatement, LGC hosted an

 event that violated numerous Covid-19 protocols, including being significantly in excess of the

 number of permitted participants. Mr. Balint worked the event and was shocked by the flagrant

 disregard for even the most basic Covid-19 safety guidelines (e.g., masks, social distancing, etc.)

 — guidelines intended to protect Plaintiff as well as LGC’s employees, members and guests.

 When Mr. Balint objected to his supervisor and informed his supervisor that he could not remain

 on premises given the risks to his health and safety, he was immediately terminated.

           2.       After an investigation, the EEOC concluded LGC: (a) did not follow applicable

 CDC and New York State Covid-19 guidelines; (b) failed to reasonably accommodate Plaintiff;

 and (c) engaged in unlawful retaliation.

                                                           1
               Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 2 of 28



                                      JURISDICTION & VENUE

          3.       This Court has jurisdiction over this action under 28 U.S.C. § 1331, 42 U.S.C.

§ 12101 et seq. (The Americans with Disabilities Act, “ADA”) and supplemental jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367 (New York Executive Law § 290 et seq,

the New York State Human Rights Law, “NYSHRL”).

          4.       Venue is proper in this district under 28 U.S.C. § 1391(b) because all or a substantial

part of the events giving rise to Plaintiff’s claims occurred in the Southern District of New York

and the parties all reside in the Southern District of New York.

                                 ADMINISTRATIVE EXHAUSTION

          5.       On or about July 6, 2020, Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”) alleging disability discrimination and retaliation

under the ADA and NYSHRL, Charge No. 520-2020-04335 (“EEOC Charge”).

          6.       On or about July 13, 2020, Plaintiff filed an amended charge of discrimination

(“Amended EEOC Charge”) as a result of his termination after a brief period of reinstatement (see

below).

          7.       Plaintiff’s case was initially assigned to the EEOC’s mediation unit; however, the

parties were unable to resolve the case in mediation.

          8.       The EEOC then transferred the Amended EEOC Charge to its investigative unit.

          9.       The EEOC’s investigation included among other things: requesting documents

from Plaintiff, interviewing Plaintiff, requesting LGC submit a statement of position in response

to the Amended EEOC Charge, and providing LGC with the opportunity to provide documents,

additional statements and/or futher evidence.

          10.      On or about June 25, 2021, after concluding its investigation, the EEOC issued

its Determination (See Exhibit A).
                                                      2
         Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 3 of 28



       11.     The EEOC Determination stated, in relevant part (bold emphasis added):

       Respondent states that they followed all CDC and New York State guidelines
       regarding the COVID-19 pandemic, however the Commission’s investigation
       revealed this to be false. Almost no participants at Respondent were wearing a
       face mask or practicing social distancing on July 11, 2020. Furthermore, kitchen
       staff were not wearing face masks and there was no signage posted at Respondent
       encouraging or enforcing participants and staff to wear face masks. Therefore,
       Respondent did not provide Charging Party with the reasonable
       accommodation that was agreed upon. When charging Party was unable to
       perform his job without the accommodation, he participated in the protected
       activity of complaining to the general manager and was terminated almost
       immediately after without regard to his accommodation requests. The
       Commission has determined Respondent did not provide Charging Party a
       reasonable accommodation and retaliated against Charging Party for
       reporting this discrimination in violation of the ADA.

       12.     As a result of the Determination, the EEOC initiated the conciliation process.

       13.     Conciliation was unsuccessful.

       14.     On or about July 28, 2021, the EEOC issued Plaintiff a Dismissal and Notice of

Right to Sue based on the failure of the conciliation process.

       15.     Plaintiff timely commenced this action within 90 days of receipt of the Dismissal

and Notice of Right to Sue.

                                           PARTIES

       16.    Mr. Balint is a 49-year-old male and a resident of Westchester County, New York.

       17.    Mr. Balint has type 1 diabetes and asthma, both disabilities under the ADA and

NYSHRL.

       18.    Leewood Golf Club, Inc. is IRC § 501(c)(7) not for profit corporation located at 1

Leewood Drive, Eastchester, NY, 10709.

       19.    LGC is a located on 99 acres and has facilities for golf and tennis, a swimming

pool, dining room and related activities for its members.

       20.    LGC’s reported revenue for the year 2018, the last year for which its Form 990 is
                                                3
             Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 4 of 28



 available for public review, was in excess of $7 million dollars.

         21.    LGC employs in excess of 20 employees.

                                              FACTS

       22.      On or about June 24, 2019, Mr. Balint commenced employment with LGC as the

Assistant General Manager.

       23.      During his tenure at LGC, Mr. Balint was not the subject of any disciplinary or

corrective action.

       24.      Mr. Balint disclosed his diabetes and asthma to, among others, his supervisor,

LGC’s General Manager, Mauro Piccininni.

       25.      As a result of the Covid-19 pandemic, LGC was partially closed from mid-March

through early June 2020.

       26.      During LGC’s partial closure, Mr. Balint continued to work remotely and was able

to perform all duties satisfactorily.

       27.      On or about June 4, 2020, Mr. Balint was advised that LGC would re-open to its

members as of June 10, 2020.

       28.      Mr. Balint assisted Mr. Piccininni in implementing the safety guidelines

recommended by New York State and the CDC, however, it was quickly apparent to Mr. Balint

that LGC was lax on enforcement of the safety guidelines.

       29.      For example, LGC did not implement temperature checks and LGC took no action

with regard to members or staff who refused to wear masks or practice social distancing.

       30.      In or about early June 2020, Mr. Balint spoke with Mr. Piccininni about his health

concerns in relation to his ability to physically return to work during the pandemic.

       31.      Mr. Balint explained to Mr. Piccininni that his health conditions placed him at


                                                  4
             Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 5 of 28



extreme risk if he contracted Covid-19 and asked that he be allowed to temporarily continue

working remotely.

       32.        Later that day, Mr. Piccininni stated that Mr. Balint would be placed on furlough,

continue to receive medical benefits and return at a later date to full time employment.

       33.        Mr. Piccininni also told Mr. Balint that he was being pressured by LGC’s Board to

require Mr. Balint to physically return to work.

       34.        Mr. Balint told Mr. Piccininni that he would contact his doctor and provide

supporting documentation for his request to be allowed to continue to work remotely.

       35.        Before Mr. Balint submitted medical documentation in support of his request, Mr.

Piccininni told Mr. Balint that his employment was terminated effective June 14, 2020.

       36.        Following his termination, Mr. Balint learned that LGC sent two emails to its

members regarding Mr. Balint, one of which improperly disclosed Mr. Balint’s confidential

medical information.

       37.        The first email stated: “Please be advised that, due to COVID-19, Andrew Balint

has been placed on furlough.”

       38.        The second email stated: “Our apologies, as the last notice regarding Andrew

Balint was unclear. Andrew is not infected. He has worked off premise since the outbreak.

However, Andrew has underlying health issues that make him vulnerable. As a result, Leewood

has placed him on furlough.”

       39.        Mr. Balint did not authorize LGC to publicly disclose that he had “underlying

health issues.”

       40.        Prior to terminating Mr. Balint’s employment, LGC did not engage in any

interactive process, dialogue or communication to determine a reasonable accommodation.

       41.        Following his termination, Mr. Balint submitted a June 25, 2020 note from his
                                                 5
             Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 6 of 28



physician, Rachel Steinman, MD of Scarsdale Medical Group, that stated: “Please allow Mr. Balint

to return to work in an isolated office. When needing to be exposed to others, please provide

appropriate PPE and social distancing capabilities.”

       42.      As a result of his termination, Mr. Balint retained legal counsel.

       43.      On or about June 25, 2020, Plaintiff, through counsel, requested that LGC,

“reinstate Mr. Balint, either working remotely or on premises with the protections suggested by

his physician…”

       44.      On June 26, 2020, LGC’s President, Steven Lazzaro, responded to Mr. Balint’s

counsel and stated that Mr. Balint’s physical presence was required and that “Mr. Balint did not

ask for any accommodations, but simply refused to report to work when requested to do so.”

       45.      Mr. Lazzaro further stated that, “the club has followed all CDC and New York

State guidelines” and Mr. Balint could return to work the following day, June 27, 2020.

       46.      On June 26, 2020, Mr. Balint’s counsel responded:

        [I]t is unclear from your letter what accommodations are being offered. Please
        provide clarification as to what specific duties will be expected, and what specific
        steps will be undertaken to safeguard Mr. Balint given his disabilities so we may
        continue the reasonable accommodation dialogue. Accordingly, Mr. Balint cannot
        return tomorrow, but remains willing to do so once we fully understand the
        nature and scope of the reasonable accommodation.

       47.      Mr. Lazzaro responded on June 26, 2020, stating that Mr. Balint was refusing to

return to work, but also that Mr. Balint would be provided with protective equipment and that

social distancing would be enforced. Mr. Lazzaro also provided a copy of Mr. Balint’s job

description.

       48.      On June 29, 2020, Mr. Balint responded to Mr. Lazzaro clarifying that he was not

refusing to return to work, rather, “I am working with you to find out exactly how the club can

accommodate me and your letter leaves open many questions and I have concerns.” Mr. Balint

                                                  6
             Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 7 of 28



also provided a copy of then current New York State guidelines for employer and food service

guidelines.

       49.      Mr. Balint’s June 29, 2020 letter also inquired about whether certain duties could

be performed exclusively from his office and stated:

        With regard to performing any duties (especially indoors), will the club confirm
        that I may maintain a distance of not less than 6 feet away from all members and
        staff at all times?
        I am aware that a good number of members and guests are not adhering to social
        distancing guidelines and are not wearing masks, especially when indoors.
        Likewise, cleaning protocols are not being followed effectively. If the club does
        not enforce wearing masks, then I (and others) continue to remain at high risk.
        The club is also hosting events in excess of the approved number of attendees
        given the current phase 3 status provided, which demonstrates that the club is not
        adhering to published New York State guidelines despite what you say in your
        letter.

       50.      On June 30, 2020, Mr. Lazzaro responded that “all of your duties at the Club can

be done with social distancing of at least six feet…[and] all members and staff are required to

adhere to CDC and New York State guidelines.” Mr. Lazzaro then asked Mr. Balint to confirm by

the end of the day whether he would be returning to work.

       51.      On June 30, Mr. Balint responded, in relevant part, as follows:

        While I remain concerned about several issues raised in our correspondence (for
        example, lax enforcement of required wearing of masks and social distancing
        guidelines for members, hosting of events that exceed capacity under the current
        phased opening guidelines, etc.), I will nonetheless return to work given your
        assurances that I will be provided the appropriate PPE, allowed to work from my
        office when feasible and social distancing guidelines will be respected with regards
        to the performance of my duties.

       52.      Mr. Balint returned to work on or about July 3, 2020.

       53.      On July 7, 2020, Mr. Balint emailed Mr. Piccininni and club Vice President, George

Brenlla to “report what I witnessed over the weekend and during my first few days back.”

       54.      Mr. Balint’s July 7, 2020 email noted, among other things: (a) the failure to monitor


                                                  7
              Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 8 of 28



and/or exclude members or guests who travelled from areas subject to quarantine (e.g., Florida)

(b) the absence of steps to screen out members or guests who recently attended another golf club

in the area that had experienced positive coronavirus test results (c) the lack of signage regarding

social distancing and handwashing protocols (d) the failure to follow daily health screening

protocols for staff and (e) the lack of enforcement of mask wearing.

        55.      Mr. Balint’s July 7, 2020 email also inquired about the upcoming member-guest

event which was scheduled for over 100 attendees despite the then in place restriction of 50 guests

for non-essential gatherings.

        56.      Mr. Brenlla responded to Mr. Balint: “Please make the necessary corrections.”

        57.      On July 7, 2020, Westchester County (part of New York’s Mid-Hudson region)

entered “phase four” of the state’s reopening plan.1

        58.      New York State’s then applicable “Food Service Guidelines for Employers and

Employees” (“Guidelines”) is annexed as Exhibit B.

        59.      The Guidelines provide, among other things, that “patrons must wear face

coverings at all times, except when seated,” and establishments must “ensure all staff wear face

coverings at all times,” and “implement daily health screening practices.”

        60.      Executive Order 202.45 was also applicable on July 11, 2020 (See Exhibit C).

        61.      Executive Order 202.45 limited the number of individuals who could attend a non-

essential social gatherings to 50 people, stating: “[Prior Executive Orders] that limited all non-

essential gatherings, is hereby further modified to allow gatherings of fifty (50) or fewer

individuals for any lawful purpose or reason, so long as any such gatherings occurring indoors do

not exceed 50% of the maximum occupancy for a particular indoor area, and provided that the


          1.      See:    https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-enters-
phase-iii-reopening-without-indoor-dining-and

                                                    8
             Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 9 of 28



location of the gathering is in a region that has reached Phase 4 of the State’s reopening, and

provided further that social distancing, face covering, and cleaning and disinfection protocols

required by the Department of Health are adhered to.”

       62.      On July 11, 2020, LGC hosted a member-guest golf outing with more than 100

individuals in attendance, excluding employees.

       63.      The member-guest event was a non-essential social gathering.

       64.      Mr. Balint reported for work at approximately 7:00 am on July 11, 2020 to work

the member-guest golf outing.

       65.      During the outing, Mr. Balint observed rampant disregard for, among other

things, face masks and social distancing among club board members (including the club

President), staff, members and guests.

       66.      Mr. Balint also observed that member and guest disregard of the mask mandate

and social distancing requirements further declined as members and guests consumed excessive

amounts of alcohol.

       67.      Mr. Balint found himself repeatedly in close proximity to individuals who refused

to wear masks or practice social distancing.

       68.      At approximately 9:00 pm, after working 14 hours on the event, Mr. Balint told

Mr. Piccininni that as a result of the environment, he had to leave the premises to protect his

health and safety.

       69.      At 9:24 pm (approximately 20 minutes after Mr. Balint’s departure), Mr. Piccininni

emailed Mr. Balint and terminated his employment.




                                                  9
         Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 10 of 28




                                          FIRST CLAIM
                      Discrimination – Americans with Disabilities Act

        70.    Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs, as if separately set forth herein.

        71.    At all times relevant to this action, Plaintiff was employed by Defendant within

the meaning of the ADA.

        72.    At all times relevant to this action, Defendant was a covered entity within

the meaning of the ADA.

        73.    Plaintiff suffers from disabilities within the meaning of the ADA: type 1 diabetes

and asthma.

        74.    Plaintiff requested reasonable accommodations.

        75.    Defendant discriminated against Plaintiff on the basis of his disability and/or

perceived disability by failing to engage in the interactive process, denying Plaintiff reasonable

accommodations, disclosing Plaintiff’s confidential medical information and terminating his

employment.

        76.    Defendant acted intentionally and with malice and/or reckless indifference to

Plaintiff’s federally protected rights.

        77.    As a result of Defendant’s ADA violations, Plaintiff suffered and continues to

suffer damages including, but not limited to, loss or denial of wages, salary, employment

benefits and/or other economic harm and emotional distress.

                                      SECOND CLAIM
                        Retaliation – Americans with Disabilities Act

       78.    Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs, as if separately set forth herein.

       79.    Plaintiff participated in protected activities under the ADA by requesting
                                                 10
         Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 11 of 28



reasonable accommodations and/or objecting to Defendant’s failure to provide reasonable

accommodations.

       80.    Defendant retaliated against Plaintiff on the basis of his disability and/or perceived

disability for exercising his rights under the ADA.

       81.     Defendant acted intentionally and with malice and/or reckless indifference to

Plaintiff’s federally protected rights.

        82.    As a result of Defendant’s ADA violations, Plaintiff suffered and continues to

suffer damages including, but not limited to, loss or denial of wages, salary, employment

benefits and/or other economic harm and emotional distress.

                                    THIRD CLAIM
                   Discrimination — New York State Human Rights Law

       83.    Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs, as if separately set forth herein.

       84.    At all times relevant to this action, Plaintiff was an employee of Defendant within

the meaning of the NYSHRL.

       85.    At all times relevant to this action, Defendant was an employer within the meaning

of the NYSHRL.

       86.    Plaintiff has type 1 diabetes and asthma, both disabilities within the meaning of

the NYSHRL.

       87.    Defendant discriminated against Plaintiff on the basis of his disability and/or

perceived disability by failing to engage in the interactive process, denying Plaintiff reasonable

accommodations, disclosing Plaintiff’s confidential medical information and terminating his

employment.

       88.    As a result of Defendant’s violations of the NYSHRL, Plaintiff suffered and

continues to suffer damages including, but not limited to, loss or denial of wages, salary,

employment privileges and/or other compensation and emotional distress damages.
                                           11
         Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 12 of 28



       89.    Defendant’s violations constitute malicious, willful, wanton and/or reckless

indifference to Plaintiff’s protected rights under the NYSHRL for which Plaintiff is entitled to an

award of punitive damages.

                                    FOURTH CLAIM
                     Retaliation — New York State Human Rights Law

       90.    Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs, as if separately set forth herein.

       91.    At all times relevant to this action, Plaintiff was an employee of Defendant within

the meaning of the NYSHRL.

       92.    At all times relevant to this action, Defendant was an employer within the meaning

of the NYSHRL.

       93.    Plaintiff participated in protected activities under the NYSHRL by requesting

reasonable accommodations and/or objecting to Defendant’s failure to provide reasonable

accommodations.

       94.    Defendant retaliated against Plaintiff on the basis of his disability and/or perceived

disability for exercising his rights under the NYSHRL.

       95.    As a result of Defendant’s violations of the NYSHRL, Plaintiff suffered and

continues to suffer damages including, but not limited to, loss or denial of wages, salary,

employment privileges and/or other compensation and emotional distress.

       96.    Defendant’s violations constitute malicious, willful, wanton and/or reckless

indifference to Plaintiff’s protected rights under the NYSHRL, for which Plaintiff is entitled to

an award of punitive damages.




                                                 12
        Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 13 of 28




                                     RELIEF REQUESTED

      WHEREFORE, by reason of the foregoing, Plaintiff respectfully requests that this Court

enter judgment awarding Plaintiff:

       a)     back pay, front pay, the value of lost benefits; compensatory damages and

              punitive damages in amounts to be determined at trial,

       b)     Plaintiff’s attorneys’ fees, costs, and other disbursements;

       c)     Pre-judgment and post-judgment interest; and

       d)     Such other and further relief as the Court deems just and proper.


Dated: August 2, 2021

                                        LAW OFFICES OF RUSSELL E. ADLER PLLC


                                        By:
                                              Russell E. Adler
                                        450 Lexington Avenue, 4th Floor
                                        New York, New York 10017
                                        646.504.3299
                                        russ@radlerlawpllc.com




                                               13
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 14 of 28




                  Exhibit A




                              14
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 15 of 28
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 16 of 28
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 17 of 28




                  Exhibit B




                              15
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 18 of 28
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 19 of 28
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 20 of 28
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 21 of 28
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 22 of 28
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 23 of 28
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 24 of 28
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 25 of 28
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 26 of 28




                  Exhibit C




                              16
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 27 of 28
Case 7:21-cv-06521-KMK Document 1 Filed 08/02/21 Page 28 of 28
